        Case: 1:19-cr-00092-JG Doc #: 20 Filed: 08/13/19 1 of 4. PageID #: 115




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:19CR00092
                                                  )
                Plaintiff,                        )   JUDGE JAMES S. GWIN
                                                  )
         v.                                       )
                                                  )
 DARIEN L. GRIFFIN                                )   UNITED STATES’ SENTENCING
                                                  )   MEMORANDUM
                Defendant.                        )


        Now comes the United States of America, by its counsel, Justin Herdman, United States

Attorney, and Payum Doroodian, Assistant United States Attorney, and respectfully submits this

memorandum for the sentencing of Defendant Darien L. Griffin. The United States agrees with

the calculation within the Presentence Investigation Report (“PSR”), placing Defendant’s

Criminal History Category as IV and Offense Level as 15 after acceptance of responsibility.

Thus, Defendant’s advisory Sentencing Guidelines range is 30 to 37 months, Zone D. (Doc. No.

18 at ¶ 51). For the reasons set forth below, this Court should impose a sentence within the

advisory Guidelines range.

   I.         FACTUAL BACKGROUND

        On or about December 28, 2018, a witness spotted Defendant driving a stolen vehicle, a

blue 2010 Chevrolet Camaro sports car. This vehicle was reported stolen at gunpoint twice,

most recently on December 23, 2018. As police officers approached Defendant as he excited

McDonald’s, Defendant threw his drink at the officers and ran. After arresting the Defendant,

the officers found the keys to the Camaro and 17 counterfeit $100 bills in Defendant’s pockets.
         Case: 1:19-cr-00092-JG Doc #: 20 Filed: 08/13/19 2 of 4. PageID #: 116



         Upon searching the stolen vehicle, officers found a loaded Glock, Model 21, semi-

automatic .45 caliber pistol and ammunition, both manufactured outside the state of Ohio. In

addition, officers verified with employees inside the McDonald’s that Defendant attempted to

pass one of the counterfeit $100 bills while purchasing food. Defendant admitted to knowingly

possessing the pistol and that he was prohibited from possessing firearms due to prior criminal

convictions. Defendant’s convictions include: Attempted Felonious Assault, Robbery,

Aggravated Theft, Menacing, and Carrying Concealed Weapons. (Doc. No. 18 at ¶ 25-34).

   II.      APPLICATION OF § 3553(a) FACTORS

         Considering the 18 U.S.C. § 3553(a) factors, including characteristics of the offense and

the offender, a within-Guidelines sentence is sufficient, but not greater than necessary, to reflect

the seriousness of the offense, promote respect for the law, protect society from future crimes by

the Defendant, and afford adequate deterrence.

         Defendant is guilty of being a felon in possession of a firearm. Defendant’s violent

criminal history exposes how dangerous it is for Defendant to possess a firearm. In the past 4

years, Defendant sustained convictions for conduct that included: a group attack and robbery of

person at a bus stop, attacking a cooperating witness for “snitching,” robbing another person and

threatening to shoot him, and unlawfully possessing a firearm. Here, Defendant again

unlawfully possessed a firearm while in a stolen car with counterfeit bills. Defendant’s history

shows that he is prone to violence, recidivism, and total disregard for the law.

         Defendant’s sentence must reflect the danger Defendant is to society and the need to

deter him from continuing this pattern of criminal behavior. Given his young age, the fear is that

any leniency in Defendant’s sentence will encourage rather than discourage Defendant’s

conduct, resulting Defendant using the next firearm he obtains, rather than just possessing it.




                                                  2
       Case: 1:19-cr-00092-JG Doc #: 20 Filed: 08/13/19 3 of 4. PageID #: 117



As such, a sentence within the Guideline range is sufficient, but not greater than necessary, to

reflect the seriousness of the offense, promote respect for the law, afford adequate deterrence and

protect the public from future crimes of the Defendant.

III.   CONCLUSION

       For the forgoing reasons, the United States respectfully requests that the Court impose a

sentence within the advisory Guidelines range.



                                                       Respectfully submitted,

                                                       JUSTIN HERDMAN
                                                       United States Attorney


                                              By:     /s/ Payum Doroodian
                                                       Payum Doroodian (DC: 1035376)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 W Superior Ave, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3739
                                                       (216) 522-2403 (facsimile)
                                                       Payum.Doroodian@usdoj.gov




                                                 3
       Case: 1:19-cr-00092-JG Doc #: 20 Filed: 08/13/19 4 of 4. PageID #: 118



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 13th Day of August 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Payum Doroodian
                                                       Payum Doroodian
                                                       Assistant U.S. Attorney




                                                  4
